Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/12/22 is acknowledged.
Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites "based on a mode of application of the cabin layer” (lines 6-7) which is indefinite because “a mode” is ambiguous and vague and depends on individual interpretation. The specification does not provide a standard for ascertaining what would be considered a mode of application. The scope of the claim is unclear as to how one would determine infringement. 
Claim 3 recites the limitation "based on a mode of application of the cabin layer” (line 3) which is indefinite because “a mode” is ambiguous and vague and depends on individual interpretation. The specification does not provide a standard for ascertaining what would be considered a mode of application. The scope of the claim is unclear as to how one would determine infringement. 
In claims 1-14, the recitation that “a controller including control unit” is “configured to change distribution of a power supply used in the cabin layer” is unclear. Looking to the specification at page 27, the controller includes an execution portion (a processing program which changes the distribution of the power supply based on the kind of application) but does not disclose any code or further details do provide for how the controller performs the function. 
The boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function. The recited function does not follow from the structure recited in the claim, so it is unclear whether the function requires some other structure (such as the monitoring unit, sensors, and coded programing) or is simply a result of operating the controller including control unit in a certain manner. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) for more information. 
Claim 12 recites the limitation "the chassis" in line 2, “the cabin layer” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitation "the connection layer system according to claim 1" in line 7.  There is insufficient antecedent basis for this limitation in the claim specifically because the connection layer system of claim 1 recites limitations which are previously set forth in claim 12 (for example the ‘the chassis layer’ at line 2 and the ‘the cabin layer’ at line 3) which lack antecedent basis should claim 1 be incorporated within claim 12. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejection
ns set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. in view of GB 317. 
For claims 1 and 12-13, Bruner et al. (2006/0237239) discloses a connection layer system comprising: 
a cabin manager (FIG.6) disposed between a chassis layer and a cabin layer (FIG.1), 
wherein the chassis layer has a function for traveling (FIG.1); 
wherein the cabin layer functions as a cabin on an upper side of the chassis layer (FIG.1); 
wherein the cabin manager includes a controller (2). 
As best understood, the controller is configured or “capable of” processing a function to change distribution of a power supply (7). 
Bruner et al. fails to provide for the change in power for use in the cabin layer based on set user criteria. 
GB 2424317 (GB 317) teaches the desirability of changing the distribution of power within a cabin of a vehicle with the use of a track. 
It would have been obvious to one of ordinary skill in the art to have provided a changeable distribution system for use with the controller and system of Brunner et al. in order to allow for power to be changeably distributed within the vehicle cabin. 
With regard to recitations in the preamble of the claim, this language is not believed to limit the claim.  Specifically, the claim preamble has the import that the claim as a whole suggests for it.  In this case, the body of the claim makes no mention to any specific features that a “multi-purpose autonomous driving vehicle” would posses (such as “structures”) and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  Therefore, the preamble is not considered a limitation and is of no significance to claim construction.  See Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-481 and MPEP 2111.02.  
For claim 2, the system inherently includes a first electrical connection unit connected to the cabin manager and configured to perform electrical connection with the cabin layer.  
For claim 3, Bruner et al., as modified, provides for a customization region configured to change an arrangement of the first electrical connection unit (as GB 317 teaches movement along a track to provide this customization) based on desired positioning along the track (user criteria).
For claim 4, the first electrical connection unit includes an AC outlet (inherently provided by the outlet of GB 317).  
For claim 11, the system further comprises a structure fixing unit (54,56) capable of fixing a structure used in the cabin layer.  

Claim 14, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al., as modified above. 
For claim 14, Brunner et al. lack the connection layer integrated with either one of the chassis layer and the cabin layer. However, the courts have held "that the use of a one piece construction instead of the structure disclosed in” a prior art reference “would be merely a matter of obvious engineering choice" and so too in this instance it would have been obvious to one of ordinary skill in the art to have provided the connection layer integral with either of the chassis or cabin layers as an obvious matter of engineering choice based on ease of manufacturing, materials criteria, and time. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Allowable Subject Matter
Claims 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/31/22 have been fully considered but they are not persuasive.

112 Rejections
Applicant notes that the term “kind” has been amended to “mode” but does not provide further explanation of how this amendment obviates the rejection(s) above. 
With regard to the amendment adding “a control unit” which is configured to perform the recited function, applicant here again makes not further comment as to how the control unit accomplishes this feat and therefore has not obviated the rejection set for the previous action. The claim is still unclear as to how the controller including control unit is “configured to change distribution of a power supply used in the cabin layer” and the rejection is maintained. 
	The changes made to claim 12 do not obviate the rejection(s) but create new antecedent basis issues as these recitations are the first ones in the claim which introduce the particular feature and do not refer back to features already recited. The issue instead with claim 12 is with the recitation of “the connection layer system according to claim 1” which when replaced with that which is recited in claim 1 introduces antecedent basis problems. Perhaps claim 12 should instead recite: “A multi-purpose autonomous driving vehicle comprising the connection layer system of claim 1.”

103 Rejections
For claims 1-4 and 11-13 (Bruner IVO GB 317), applicant argues that a PHOSITA would have no motivation to combine the references because GB 317 teaches the electrical power distribution for use in connection with the cargo area. The examiner disagrees and reiterates that motivation to make the combination would be in order to allow for power to be changeably distributed within the vehicle cabin. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616